                               UNITED STATES DISTRICT COURT.
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 19-cr-04706-DMS

                                       Plaintiff;
                       vs.
                                                        JUDGMENT OF DISMI=S-=-S__
                                                                               A=L_ _ _,_
Juan Luis Ro.driguez-Alberto (3),
                                                                              Fll~ED   I
                                                                              -:-::::1 '
                                     Defendant.                               l
                                                                              ~~I
                                                                          CUs.HI< IJS DIS I HICT COURT     \
                                                                      SOUTf-H:.Hi~ DIS 1HICT OF CALIFORNIA I
                                                                      BY                            DEPUTYj


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 •     granted the motion of the Government for dismissal of this case, without prejudice; or

 D     the Court has dismissed the case for unnecessary delay; or

 0     the Court has granted the motion ofthe_Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 D     a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

 IZI   of the offense(s) as charged in the Indictment/Information:
     8:1324(a)(2)(B)(ii); 18:2 - Bringing in Aliens for Financial Gain; Aiding and Abetting
   Court recommends USMS, ICE or DHS or other arresting agency return all property and all
documents in the defendant's possession at the time of arrest upon their deportation or ·removal.


 Dated:   3/3/2020
